Appellant states in his motion that the trial court, over objection, permitted the state to prove by two witnesses that appellant made certain damaging statements at the inquest proceedings at a time when he was under arrest and unwarned. This complaint is not verified by any bill of exception. However, it is insisted that because the record shows that the court by a supplemental charge withdrew such testimony from the jury this court should consider the matter even in the absence of a bill of exception. In the absence of a bill properly authenticated by the trial judge we cannot assume that any *Page 139 
evidence went before the jury over appellant's objection. The fact that such complaint was set up in the motion for new trial, or that the court withdrew certain testimony, will not take the place of a bill. The necessity for complaint to be perpetuated by a bill of exception seems to be contemplated by Art. 667, C. C. P. Many authorities will be found collated in the Notes under said Article in Vernon's C. C. P., Vol. 2.
The motion for rehearing is overruled.
Overruled.